Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
This is in response to applicant’s amendment/response filed on 11/09/2022, which has been entered and made of record.    Claims 1-18, 20-21 are pending in the application. 
Response to Arguments
Applicant’s arguments on 11/09/2022 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-11, 13-17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mishra, Ayaskanta, et al. ("Design and development of IoT-based latency-optimized augmented reality framework in home automation and telemetry for smart lifestyle." Journal of Reliable Intelligent Environments 6.3 (2020): 169-187.) in view of Fullam et al. (US Pub 2019/0391544 A1) and Petill et al. (US 2021/0364281 A1)
As to claim 1, Mishra discloses a computer-implemented method, comprising:
 determining an environmental parameter (Page 170, “IoT and augmented reality (AR) framework for reliable intelligent environment (IE)” an environmental parameter is broad enough that any sensor data could map to it.); 
generating a visualization of the environmental parameter on a display of the wearable AR device (Fig. 10, Fig. 11, Fig. 12, page 181, “Figure 11a shows the first case where the user input on the slider is at the lowest (i.e. ∠0° angle). In the real world, the same is actuated on the servo motor control ensuring ∠0° angle at the servo motor, hence the door appears to be closed. Figure 11b shows the second case where the user input on the slider is at ∠80° angle (∠90° angle is the maximum value on the slider). It is visible in the figure that the position of the door in physical world is actuated using the servo motor by the NodeMCU based on the AR slider control.” “Figure 12 shows the DHT11 temperature and humidity sensor module of the working prototype implementation.“); 
generating a set of control options on the display of the wearable AR device, the set of control options configured to modify a connected Internet of Things (IoT) device capable of altering a sound profile (Fig. 2, Fig. 9-12, page 174, ”The physical system layer is a set of home appliances with fully configurable system support for different types of appliances like air-conditioners, lights, fan, door, and window shade control. The layer can be configured for various other home appliances like television, audio systems, kitchen appliances like microwave oven, coffee maker, and so on.” Page 179, “The similar technique can be used for servo motor control for opening/closing the door or window shade as per requirements.”); 
detecting a user interaction with the wearable AR device, the user interaction comprising selecting a control option of the set of control options (Fig. 2, Fig. 9-12, User control using AR framework. Page 170, “The user control inputs will be real time on the virtual space, whereas the smart home appliances would be controlled in the physical systems using IoT”. page 176, “The Unity AR client supposes to connect to this NodeMCU server for sending any user control information or fetch sensor data and display it on the AR app.”. page 181, “As the AR app captures the target model, the slider user controls appears on AR screen.“.); and 
based on the selected control option, interacting with the connected IoT device to modify the sound profile, wherein the interacting alters a state of the connected IoT device (Page 170, “The user control inputs will be real time on the virtual space, whereas the smart home appliances would be controlled in the physical systems using IoT” page 174, ”The physical system layer is a set of home appliances with fully configurable system support for different types of appliances like air-conditioners, lights, fan, door, and window shade control. The layer can be configured for various other home appliances like television, audio systems, kitchen appliances like microwave oven, coffee maker, and so on.” Page 179, “The similar technique can be used for servo motor control for opening/closing the door or window shade as per requirements.” AC, fan, door and window, television, audio system all can modify an ambient sound.).
Mishra does not explicitly disclose by a wearable augmented reality (AR) device, wherein the environmental parameter comprises at least a sound profile, generating a visualization of the sound profile on a display of the wearable AR device, wherein the visualization includes a source of the sound profile and a direction of the sound profile.
Fullam teaches by a wearable augmented reality (AR) device (Fullam, ¶0020, “The head-mounted computing system 100 may comprise a sensor subsystem including various sensors and related subsystems to provide information to the controller 106. Some of such sensors, for example, may provide biometric data of a human subject wearing the head-mounted computing system. Other such sensors may provide environmental and/or activity data for an environment in which the human subject is located.”),
wherein the environmental parameter comprises at least a sound profile (Fullam, ¶0032, “The microphone 130 may be configured to measure an ambient sound level or receive voice commands from a wearer.”)
Mishra and Fullam are considered to be analogous art because all pertain to augmented reality. It would have been obvious before the effective filing date of the claimed invention to have modified Mishra with the features of “determining an environmental parameter by a wearable augmented reality (AR) device” and “wherein the environmental parameter comprises at least a sound profile” as taught by Fullam. The suggestion/motivation would have been in order to provide environmental and/or activity data for an environment in which the human subject is located (Fullam, ¶0020).
Petill teaches a wearable augmented reality (AR) device (Petill, Fig. 2), wherein the environmental parameter comprises at least a sound profile (Petill, abstract, “analyzing an audio signal received by a sound transducer to determine a positional direction of the sound source, determining whether the positional direction of the sound source falls outside a field of view of a user”), 
generating a visualization of the sound profile on a display of the wearable AR device, wherein the visualization includes a source of the sound profile and a direction of the sound profile (Petill, abstract, “in response to determining that the positional direction of the sound source falls outside the field of view of the user, rendering on a display unit a visual representation of the sound source. The visual representation of the source is rendered on a virtual surface at a location within the field of view of the user, the location corresponding to at least one of a distance of the source from the user and a positional direction of the source with respect to the user.”).
Mishra, Fullam and Petill are considered to be analogous art because all pertain to augmented reality. It would have been obvious before the effective filing date of the claimed invention to have modified Mishra with the features of “a wearable augmented reality (AR) device, wherein the environmental parameter comprises at least a sound profile, generating a visualization of the sound profile on a display of the wearable AR device, wherein the visualization includes a source of the sound profile and a direction of the sound profile.” as taught by Petill. The suggestion/motivation would have been in order to notifying people with hearing challenges of sounds that originate from outside the person's field of view (Petill, ¶0001-¶0002).

As to claim 2, claim 1 is incorporated and the combination of Mishra, Fullam and Petill discloses determining the environmental parameter further comprises: 
detecting a user context by one or more sensors communicatively coupled to the wearable AR device (Fullam, ¶0014, “a wearable computing system may comprise one or more biometric sensors configured to provide biometric data of a human subject wearing the wearable computing system. Biometric data from such sensors may be used to estimate a comfort characteristic (e.g., thermal level, eye strain level, and other suitable comfort characteristics) of the human subject.”); 
and determining the environmental parameter based on the user context (Fullam, ¶0014, “Based upon the biometric data, an environmental control system may be controlled to adjust an environmental parameter of the environment (e.g., ambient temperature, ambient light intensity, ambient light color and other environmental parameters) to change the comfort characteristic of the human subject.”).

As to claim 3, claim 1 is incorporated and the combination of Mishra, Fullam and Petill discloses determining the environmental parameter further comprises: detecting an environmental input at one or more environmental sensor communicatively coupled to the wearable AR device (Mishra, Fig. 12, page 181, “the NodeMCU server fetches the DHT11 temperature (°C) and humidity (%) data to the AR app and using library function the AR app displays it on the AR screen.”)

As to claim 4, claim 3 is incorporated and the combination of Mishra, Fullam and Petill discloses the one or more environmental sensor is an Internet of Things (IoT) sensor located within a building and configured to communicate with the wearable AR device (Mishra, Fig. 12, page 181, “the NodeMCU server fetches the DHT11 temperature (°C) and humidity (%) data to the AR app and using library function the AR app displays it on the AR screen.”)

As to claim 6, claim 1 is incorporated and the combination of Mishra, Fullam and Petill discloses wherein the set of control options includes a direction change option for the environmental parameter (Mishra, Fig. 11, ¶0181, “Figure 11 shows the door/window control module of the working prototype implementation. As seen on the figure, the target model is a door. As the AR app captures the target model, the slider user controls appears on AR screen. Figure 11a shows the first case where the user input on the slider is at the lowest (i.e. ∠0° angle). In the real world, the same is actuated on the servo motor control ensuring ∠0° angle at the servo motor, hence the door appears to be closed. Figure 11b shows the second case where the user input on the slider is at ∠80° angle (∠90° angle is the maximum value on the slider). It is visible in the figure that the position of the door in physical world is actuated using the servo motor by the NodeMCU based on the AR slider control.” The door open/close is a direction. The slider control is a visualization of the door servo control degree. This is just one example mapping of the claim. There are many other ways to map the word “ direction”.).

As to claim 7, claim 1 is incorporated and the combination of Mishra, Fullam and Petill discloses the environmental parameter is detected by a plurality of wearable AR devices (Fullam, Fig. 2, 204), the method further comprising: 
generating a plurality of sets of control options, each wearable AR device displaying one of the plurality of sets of control options (Fullam, Fig. 2, 204, ¶0044, “adjust ambient conditions of the computing environment on behalf of a plurality of human subjects wearing a plurality of wearable computing systems 204 (e.g., WEARABLE COMPUTING SYSTEM A, WEARABLE COMPUTING SYSTEM B, WEARABLE COMPUTING SYSTEM N). The environmental control system 202 may be in communication with the plurality of wearable computing systems 204 via a network 206, such as the Internet. The environmental control system 202 may provide remote processing and control functionality for any suitable number of and type of wearable computing systems.” See Mishra for display a set of control options.); 
detecting a set of user interactions with the plurality of wearable AR devices, each user interaction selecting a control option of the displayed one of the plurality of sets of control options (See Mishra for control option interaction. See Fullam for suggestion of multiple users.); and 
based on the set of user interactions, collaboratively controlling the connected IoT device by the plurality of wearable AR devices (Fullam, ¶0051-0054, “The comfort determination module 216 may be configured to receive biometric data 220 from biometric sensors of the plurality of wearable computing systems 204.” “determine a collective comfort characteristic of the plurality of human subjects in the computing environment 200 based on the biometric data 220.” “determining the collective comfort characteristic of the plurality of human subjects, biometric data or comfort characteristics of different human subjects may be weighted differently.” “environmental parameter control module 218 may provide control to the remote-controlled environmental components based on biometric data feedback for the plurality of human subjects until a desired change of the collective comfort characteristic is achieved.”).

As to claim 8, the combination of Mishra, Fullam and Petill discloses a system, comprising: one or more processors; and a computer-readable storage medium, coupled to the one or more processors, storing program instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: determining an environmental parameter by a wearable augmented reality (AR) device, wherein the environmental parameter comprises at least a sound profile; generating a visualization of the sound profile on a display of the wearable AR device, wherein the visualization includes a source of the sound profile and a direction of the sound profile; generating a set of control options on the display of the wearable AR device, the set of control options configured to modify a connected Internet of Things (IoT) device capable of altering the sound profile; detecting a user interaction with the wearable AR device, the user interaction comprising selecting a control option of the set of control options; and based on the selected control option, interacting with the connected IoT device to modify the sound profile, wherein the interacting alters a state of the connected IoT device. (See claim 1 for detailed analysis.).

As to claim 9, claim 8 is incorporated and the combination of Mishra, Fullam and Petill discloses determining the environmental parameter further comprises: detecting a user context by one or more sensors communicatively coupled to the wearable AR device; and determining the environmental parameter based on the user context (See claim 2 for detailed analysis.)

As to claim 10, claim 8 is incorporated and the combination of Mishra, Fullam and Petill discloses determining the environmental parameter further comprises: detecting an environmental input at one or more environmental sensor communicatively coupled to the wearable AR device (See claim 3 for detailed analysis.).

As to claim 11, claim 10 is incorporated and the combination of Mishra, Fullam and Petill discloses the one or more environmental sensor is an Internet of Things (IoT) sensor located within a building and configured to communicate with the wearable AR device (See claim 4 for detailed analysis.).

As to claim 13, claim 8 is incorporated and the combination of Mishra, Fullam and Petill discloses wherein the set of control options includes a direction change option for the environmental parameter (See claim 6 for detailed analysis.).

As to claim 14, claim 8 is incorporated and the combination of Mishra, Fullam and Petill discloses the environmental parameter is detected by a plurality of wearable AR devices, the operations further comprising: generating a plurality of sets of control options, each wearable AR device displaying one of the plurality of sets of control options; detecting a set of user interactions with the plurality of wearable AR devices, each user interaction selecting a control option of the displayed one of the plurality of sets of control options; and based on the set of user interactions, collaboratively controlling the connected IoT device by the plurality of wearable AR devices (See claim 7 for detailed analysis.)

As to claim 15, the combination of Mishra, Fullam and Petill discloses a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions being executable by one or more processors to cause the one or more processors to perform operations comprising: determining an environmental parameter by a wearable augmented reality (AR) device, wherein the environmental parameter comprises at least a sound profile; generating a visualization of the sound profile on a display of the wearable AR device, wherein the visualization includes a source of the sound profile and a direction of the sound profile; generating a set of control options on the display of the wearable AR device, the set of control options configured to modify a connected Internet of Things (IoT) device capable of altering the sound profile; detecting a user interaction with the wearable AR device, the user interaction comprising selecting a control option of the set of control options; and based on the selected control option, interacting with the connected IoT device to modify the sound profile, wherein the interacting alters a state of the connected IoT device (See claim 1 for detailed analysis.).

As to claim 16, claim 15 is incorporated and the combination of Mishra, Fullam and Petill discloses determining the environmental parameter further comprises: detecting a user context by one or more sensors communicatively coupled to the wearable AR device; and determining the environmental parameter based on the user context (See claim 2 for detailed analysis.).

As to claim 17, claim 15 is incorporated and the combination of Mishra, Fullam and Petill discloses determining the environmental parameter further comprises: detecting an environmental input at one or more environmental sensor communicatively coupled to the wearable AR device, the one or more environmental sensor being an Internet of Things (IoT) sensor within a building and configured to communicate with the wearable AR device (See claim 3-4 for detailed analysis.)

As to claim 20, claim 15 is incorporated and the combination of Mishra, Fullam and Petill discloses the environmental parameter is detected by a plurality of wearable AR devices, the operations further comprising: generating a plurality of sets of control options, each wearable AR device displaying one of the plurality of sets of control options; detecting a set of user interactions with the plurality of wearable AR devices, each user interaction selecting a control option of the displayed one of the plurality of sets of control options; and based on the set of user interactions, collaboratively controlling the connected IoT device by the plurality of wearable AR devices (See claim 7 for detailed analysis.)

As to claim 21, claim 1 is incorporated and the combination of Mishra, Fullam and Petill discloses the connected IoT device is a window, and wherein the state of the connected IoT devices relates to a position of the window (Mishra, Page 179, “The similar technique can be used for servo motor control for opening/closing the door or window shade as per requirements”.)

Claims 5, 12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mishra, Ayaskanta, et al. ("Design and development of IoT-based latency-optimized augmented reality framework in home automation and telemetry for smart lifestyle." Journal of Reliable Intelligent Environments 6.3 (2020): 169-187.) in view of Fullam et al. (US Pub 2019/0391544 A1), Petill et al. (US 2021/0364281 A1) and Bradley ( US Pub 2014/0135997 A1).
As to claim 5, claim 1 is incorporated and the combination of Mishra, Fullam and Petill discloses generating the set of control options further comprises: 
accessing a (Fullam, ¶0020, “may provide biometric data of a human subject wearing the head-mounted computing system.” ¶0035, “receive biometric data from one or more biometric sensors of the sensor subsystem” ¶0036, “Any suitable biometric data may be used to determine or estimate any suitable comfort characteristic of the human subject. For example, the biometric data may be used to determine or estimate temperature, stress, fatigue, vision characteristics (e.g. eye strain), excitement, and/or other suitable comfort characteristics of the human subject.”); 
determining a plurality of control options Fullam, ¶0035, “determine or estimate a comfort characteristic of a human subject wearing the head-mounted computing system based on the biometric data” ¶0037, “Any suitable environmental parameter may be adjusted to change the comfort characteristic of the human subject. For example, ambient light intensity, ambient light color or hue, ambient temperature, ambient air flow, ambient oxygen levels, and other suitable environmental parameters may be adjusted by an environmental control system.”); and 
selecting two or more control options of the plurality of control options for inclusion in the set of control options (Fullam, ¶0035, “send a command to the environmental control system. The command may be configured to trigger adjustment of an environmental parameter of the environment to change the comfort characteristic of the human subject.” ¶0037, “Any suitable environmental parameter may be adjusted to change the comfort characteristic of the human subject. For example, ambient light intensity, ambient light color or hue, ambient temperature, ambient air flow, ambient oxygen levels, and other suitable environmental parameters may be adjusted by an environmental control system.” Mishra’s on/off switches, sliders could be two or more control options.).
the combination of Mishra, Fullam and Petill does not explicitly disclose a user profile. However, a user profile is obvious to one of ordinary skill in the art.
Bradley discloses a user profile (Bradley, ¶0007, “a body temperature related profile may be stored for each of such persons that could include the above-mentioned weights for the sensed body temperatures based upon the significance of the person with respect to an event in the room. As an implementation with such profiles, each person entering the room may be identified, and a search is made for a profile for the identified individual. Should no profile exist, the identified individual may be given an option for creating a stored temperature profile through data entry.” ¶0015, “returning visitors may update such profiles to include temperature preferences that may then be stored in the database.”).
Mishra, Fullam and Bradley are considered to be analogous art because all pertain to environmental system control. It would have been obvious before the effective filing date of the claimed invention to have modified Mishra with the features of “a user profile” as taught by Bradley. The suggestion/motivation would have been the stored profile may be used in the sensing and correlation of the body temperature of the individual (Bradley, ¶0008).

As to claim 12, claim 8 is incorporated and the combination of Mishra, Fullam, Petill and Bradley discloses generating the set of control options further comprises: accessing a user profile associating one or more user parameters with a set of environmental parameters; determining a plurality of control options within the user profile associated with the environmental parameter detected by the wearable AR device; and selecting two or more control options of the plurality of control options for inclusion in the set of control options (See claim 5 for detailed analysis.)

As to claim 18, claim 15 is incorporated and the combination of Mishra, Fullam, Petill and Bradle discloses generating the set of control options further comprises: accessing a user profile associating one or more user parameters with a set of environmental parameters; determining a plurality of control options within the user profile associated with the environmental parameter detected by the wearable AR device; and selecting two or more control options of the plurality of control options for inclusion in the set of control options (See claim 5 for detailed analysis.)


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7951.  The examiner can normally be reached on M-F 8-5 PST Mid-day flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-270-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YU CHEN/
Primary Examiner, Art Unit 2613